             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 341 MR WCM

GREGORY R. BANTIN,
JULIE L. BANTIN                       )
                                      )
              Plaintiffs,             )
v.                                    )                      ORDER
                                      )
AIR & LIQUID SYSTEMS CORPORATION,     )
ARMSTRONG INTERNATIONAL, INC.,        )
AURORA PUMP COMPANY,                  )
CARRIER CORPORATION, CRANE CO.,       )
FMC CORPORATION, HOPEMAN              )
BROTHERS, INC., IMO INDUSTRIES, INC., )
MCNALLY INDUSTRIES, LLC,              )
METALCLAD INSULATION LLC,             )
METROPOLITAN LIFE INSURANCE           )
COMPANY, VELAN VALVE CORP.,           )
WARREN PUMPS, LLC, WEIR VALVES &      )
CONTROLS USA, INC., THE WILLIAM       )
POWELL COMPANY                        )
                                      )
              Defendants.             )
                                      )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 44) filed by Peter A Santos. The Motion indicates that

Mr. Santos, a member in good standing of the Bar of this Court, is local counsel

for FMC Corporation and McNally Industries and that he seeks the admission

of Amy H. Geddes, who the Motion represents as being a member in good

standing of the Bar of the State of South Carolina. It further appears that the

requisite admission fee has been paid.



     Case 1:20-cv-00341-MR-WCM Document 45 Filed 01/04/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 44) and ADMITS Amy

H. Geddes to practice pro hac vice before the Court in this matter while

associated with local counsel.


                                 Signed: January 4, 2021




                                          2

     Case 1:20-cv-00341-MR-WCM Document 45 Filed 01/04/21 Page 2 of 2
